*227OPINION.
Trammell
: The evidence presented by the taxpayer in support of its contention as to the values of its several assets, upon which allow-*228anees for depreciation should be computed, is vague, indefinite, and unsatisfactory. It is impossible for the Board to determine therefrom that the cost of the taxpayer’s machinery, or the fair market value on March 1, 1918, plus the cost of additional machinery purchased thereafter, was, during the years involved herein, greater than the values determined by the Commissioner. The values adopted by the Commissioner as a basis for computing the taxpayer’s allowance for the exhaustion, wear and tear of its machinery. in the years 1918, 1919, and 1920 is therefore approved. We find that the cost of the taxpayer’s building was, as claimed in its returns for the years involved, $14,853.68, but there is not sufficient evidence from which we can hold that they had any greater value than therein claimed. The cost of the auto hearses is established to have been $5,882.20, and the taxpayer’s allowance for the exhaustion, wear and tear thereof should be computed on that basis. In all other respects the determination of the Commissioner is approved.